— Proceeding pursuant to CPLR article 78 to review a determination of the Department of Social Services of the State of New York, dated August 20, 1974, which, after a statutory fair hearing, affirmed a determination of the Department of Social Services of the City of New York discontinuing petitioner’s grant of aid to dependent children. Determination annulled, on the law, without costs, and matter remitted to said State agency for a further hearing, at which the proof shall be amplified, particularly with respect to the needs of petitioner’s children and the respective allocations of the assistance to petitioner and the children. On this record full proof of the relevant issues and of the children’s needs was not developed. The matter should be remanded for the purpose of amplifying such proof. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Brennan, JJ., concur.